Citation Nr: 1010604	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  05-17 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for insomnia, to 
include as secondary to a back condition.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel



INTRODUCTION

The Veteran had unverified active duty from February 1979 to 
February 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In September 2007, the Board denied the Veteran's claim of 
entitlement to service connection for a back condition.  The 
Veteran thereafter appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  On 
October 3, 2008, the Court issued an order that granted a 
joint motion for remand, vacated the Board's September 2007 
decision regarding the issue of entitlement to service 
connection for a back condition, and remanded the matter to 
the Board for action in compliance with the motion.

Subsequently, the Board remanded the matter of entitlement to 
service connection for a back condition for further 
development in May 2009.  The required development having 
been completed, this case is appropriately before the Board.  
See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  A back disability was not present in service or until 
many years thereafter, and is not shown to be related to 
service or to an incident of service origin.

2.  Insomnia was not present in service or until many years 
thereafter, and is not shown to be related to service or to 
an incident of service origin.




CONCLUSIONS OF LAW

1.  A back condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).

2.  Insomnia was not incurred in or aggravated by service, 
nor is it proximately due to or aggravated by a service-
connected disability.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.310 (2009); Allen v. Brown, 7 Vet. 
App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

In addition to the elements of direct service connection, 
service connection may also be granted on a secondary basis 
for a disability if it is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc); Wallin v. West, 
11 Vet. App. 509, 512 (1998).  Evidence of a temporary flare-
up, without more, does not satisfy the level of proof 
required to establish an increase in disability.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the Veteran.

A.  Back Condition

The Veteran seeks service connection for a back condition on 
the basis that the disorder had its onset during his period 
of active duty.  The Veteran's service treatment records 
indicate that his back was normal upon examination for 
induction in September 1978.  The Veteran's service treatment 
records further indicate that he was treated for low back 
pain while in service in October 1980 (the Veteran complained 
of back pain for the past two days and stated that the pain 
bothered him on and off for the past six months; the 
assessment was low back pain secondary to spasms) and January 
1981 (the Veteran reported a two year history of back pain 
and stated that his back hurt every now and then; the 
assessment was low back spasms).  The Veteran elected not to 
have a separation examination at the time of discharge.

The Veteran's post service treatment records reveal that the 
Veteran was first treated for a low back condition in January 
1996 after a work-related back injury.  The Veteran was 
diagnosed with a lumbar strain.  In January 1996 the Veteran 
underwent a private X-ray of the lumbar spine.  The X-ray 
revealed evidence of early degenerative disc disease.  The 
treatment notes indicate that the Veteran was treated 
pursuant to Workers' Compensation.

In February 1996 the Veteran underwent a private magnetic 
resonance imaging (MRI) scan of the low back.  The Veteran 
was diagnosed with a broad based herniated disk at the L5-S1 
level with severe left foraminal impingement and severe right 
foraminal impingement and a broad based herniated disk 
extending to the left of the midline compressing the ventral 
thecal sac at the L4-5 level.  However, no opinion regarding 
the etiology of the Veteran's condition was rendered.

In a treatment note dated in July 1997, the Veteran was noted 
to have an admitting diagnosis of chronic lumbar pain since 
an at work injury in January 1996.

Review of the claims folder reveals that in September 1997 
the Veteran was received a lump sum settlement for Workers' 
Compensation due to the injuries sustained in the January 
1996 work place accident.

In July 1998 the Veteran was examined by Dr. J.G. in 
conjunction with an application for disability benefits.  The 
Veteran reported that he incurred an injury to his lower back 
in January 1996 in an on the job accident.  He stated that he 
immediately experienced low back pain and that he was treated 
at the local emergency room.  After examination the Veteran 
was diagnosed with degenerative disc disease of the L5-S1 
with probable left lower extremity radiculopathy.  However, 
the physician did not render an opinion regarding the 
etiology of the Veteran's condition.

In July 1998 the Veteran was examined by Dr. J.B. in 
conjunction with an application for disability benefits.  The 
Veteran reported that he had been unable to return to work 
since he injured his back in January 1996.  The Veteran 
indicated that the accident occurred on a Friday and that he 
did not seek treatment until the following Monday when he was 
seen by his family physician.  The Veteran was diagnosed with 
severe chronic pain syndrome.  The physician did not render 
an opinion regarding the etiology of the Veteran's condition.

In August 2006 the Veteran was examined by private 
physicians, Drs. S and E, who diagnosed him as having "mild 
levoscoliosis; L4-5 slight anterior listhesis with mild 
posterior disc bulge, eccentric to right; asymetric right 
facet hypertrophy contributes to mild to moderate right 
foraminal stenosis and . . . mild canal stenosis; advanced 
discogenic disease and spondylosis at L5-S1; and a 
circumferential disc osteophyte and bilateral facet 
hypertrophy produces moderate biforaminal stenosis."  
However, no opinion regarding the etiology of the Veteran's 
condition was rendered.

In January 2008 the Veteran underwent a private MRI scan of 
the low back.  The scan revealed L5-S1 mild spondylitic 
changes with moderate to severe right and severe left 
foraminal narrowing compressing the exiting L5 nerve roots 
bilaterally, L4-L5 mild disc bulge with a central disc 
protrusion and an annular tear causing mild sac compression 
and mild bilateral  foraminal narrowing, and L3-L4 minimal 
disc bulge.  However, no opinion regarding the etiology of 
the Veteran's condition was offered.

The Veteran received consistent treatment from Dr. R.M. from 
November 2007 to September 2008 for chronic low back pain.  
In August 2008 the Veteran was noted to report to Dr. R.M. 
that he had continued chronic lumbar pain that stemmed from a 
blunt trauma to the back from a corner of a table while he 
was in service.  However, at no point did Dr. R.M. provide 
any opinion regarding the etiology of the Veteran's 
condition.

The Veteran was consistently treated by Dr. W.B. from 
February 2008 to July 2009 for right sided low back pain 
diagnosed as lumbar degenerative disc disease and foraminal 
stenosis and spinal stenois and disk herniation.  Upon the 
Veteran's initial evaluation by Dr. W.B., in February 2008, 
the Veteran reported that he had been having right-sided low 
back pain since a work-related accident in 1996 where he fell 
into a ditch and then machinery fell on top of him.  
Beginning in March 2008, Dr. W.B. gave the impression that 
the Veteran was status post work related impact injury to the 
low back and right knee.

In October 2009 the Veteran was afforded a VA Compensation 
and Pension (C&P) back examination.  The Veteran reported 
that he began experiencing low /mid back pain after a fall 
from standing height landing on a desk in 1979 while in 
service.  The Veteran also described a "high energy injury" 
to the low back due to a work accident in 1996.  After 
examination, the Veteran was diagnosed with lumbar 
spondylosis with radiculopathy.  The examiner rendered the 
opinion that the Veteran's lumbar spondylosis was less likely 
as not caused by or a result of any low back injury in 
service.  The examiner provided the rationale that the 
Veteran's documented low back injuries were either low energy 
injuries or secondary to overuse.  The examiner stated that 
the literature suggested that an exposure of 10 years or more 
is necessary to initiate and sustain a post traumatic process 
with these mechanisms of injury.  The examiner further opined 
that the Veteran's high energy spinal injury in 1996 was more 
likely the causative spinal trauma leading to his current 
lumbar pathology.

Entitlement to service connection for a back condition is not 
warranted.  It is undisputed that the Veteran was seen in 
service for low back pain and was not diagnosed at that time 
with a chronic disease.  It is further undisputed that he is 
currently diagnosed with a back condition.  However, the 
Veteran's post service treatment records are silent as to 
symptoms of a back condition between service and the 
Veteran's work place accident in January 1996.  Review of the 
claims folder reveals that the Veteran was diagnosed with a 
low back condition after an on the job accident in January 
1996 and that the Veteran received a settlement under 
Workers' Compensation for the injury.  At the time of the 
Veteran's application for Workers' Compensation the Veteran 
indicated that he began to have back pain when injured at 
work.  In February 2008 the Veteran again reported that he 
had low back pain since an on the job accident in January 
1996.  However, in August 2008, the Veteran reported to a 
private physician that he had back pain since he fell against 
a table in service.  The Veteran's post service treatment 
records do not reveal any medical opinion that the Veteran's 
low back disorder is associated with the Veteran's active 
military service.  In October 2009, the Veteran was afforded 
a VA C&P back examination.  After physical examination the 
Veteran was diagnosed with a low back disorder; however, the 
examiner rendered the opinion that the Veteran's condition 
was less likely as not due to the Veteran's active service.  
Rather, the examiner indicated that the Veteran's condition 
was more likely due to the Veteran's post service back 
injury.  The Board finds that the VA medical opinion is 
entitled to great probative weight as it is based on an 
examination, a review of the relevant facts, and as a 
rationale was provided.  In light of the lack of any evidence 
of a low back disorder for 12 years after separation from 
service and the finding of a VA C&P examiner that the 
Veteran's back disorder was less likely as not related to the 
Veteran's active service the Board finds that the 
preponderance of the evidence is against service connection 
for a back condition.

In reaching the determination that service connection is 
denied, the Board acknowledges that Veteran's statements 
that his low back disability is related to service.  
However, his opinion that the current condition is related 
to service is outweighed by the more probative VA medical 
opinion, which was based on an examination, review of the 
relevant facts and supported by the examiner's rationale.  
In addition, the Board finds the Veteran's statements 
regarding continuity of symptomatology lack credibility as 
the Veteran previously indicated, while seeking Workers' 
Compensation benefits and as recently as February 2008, that 
his back pain began immediately following an on the job 
accident in January 1996.  The statements that the Veteran 
made contemporaneous with medical treatment provided for his 
work injury are the ones the Board finds to be credible.  As 
such, the Board finds that the preponderance of the evidence 
is against the claim and, therefore, service connection must 
be denied.

B.  Insomnia

The Veteran seeks entitlement to service connection for 
insomnia, to include as secondary to a back condition.  The 
Veteran contends that he currently suffers from insomnia due 
to knee and back pain.


The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any insomnia.

In treatment notes, dated in December 2007 and August 2008, 
Dr. R.M. noted that the patient reported a history of 
insomnia secondary to pain.  However, Dr. R.M. did not 
diagnose the Veteran with insomnia and did not render an 
opinion regarding the etiology of the Veteran's reported 
insomnia.

The Veteran's post service treatment records do not reveal 
any diagnosis of insomnia or any indication, other than the 
Veteran's statements, that any insomnia present is due to the 
Veteran's active service.

The Board finds that entitlement to service connection for 
insomnia, to include as secondary to a back condition, is not 
warranted.  The Veteran's service treatment records do not 
reveal any complaint, diagnosis, or treatment for any 
insomnia.  The Veteran's post service treatment records do 
not reveal any diagnosis of or treatment for any insomnia.  
In fact, there is no indication in the Veteran's post service 
treatment records of any complaints of insomnia prior to 
December 2007.  The United States Court of Appeals for the 
Federal Circuit has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
In this case, the medical evidence does not show any 
complaint of insomnia until more than 25 years after 
separation from service.  This is significant evidence 
against the claim.  Additionally, the Board notes that the 
Veteran is not in receipt of any service connected benefits 
for any disability and the Veteran has not claimed that his 
condition may be related to his active service.  The 
Veteran's post service treatment records do not reveal any 
indication that any insomnia present may be related to 
service or to any service connected disability.  As such, 
entitlement to service connection for insomnia is denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for insomnia, to include as secondary to a back condition, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in January 2005 and July 2009 that 
fully addressed all notice elements and was sent prior to the 
initial AOJ decisions in these matters.  The letters informed 
the appellant of what evidence was required to substantiate 
the claims and of the appellant's and VA's respective duties 
for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claims, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to the claimed 
conditions.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent VA 
treatment records.  The Veteran submitted private treatment 
records from Drs. W.B., J.B., R.F., and J.G., Quick Med, 
Stand-Up MRI of Boca Raton, Boca Raton Orthopedic Group, 
First Med, Central Maine Medical Center, Franklin Memorial 
Hospital, Western Maine Family Health, and Magnetic Resonance 
Institute of Boca Raton.  The appellant was afforded a VA 
medical examination in October 2009 regarding the issue of 
entitlement to service connection for a back condition.

The Board notes that the Veteran has not been afforded a VA 
C&P examination regarding his claim of entitlement to service 
connection for insomnia.  In determining whether the duty to 
assist requires that a VA medical examination be provided or 
medical opinion obtained with respect to a Veteran's claim 
for benefits, there are four factors for consideration.  
These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran has not been diagnosed with any 
insomnia condition and the Veteran is not in receipt of any 
service connected benefits upon which secondary service 
connection may be based.  Therefore, the Board finds it 
unnecessary to afford the Veteran a VA medical examination 
with regard to his claim of entitlement to service connection 
for insomnia, to include as secondary to a back condition.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for a back condition is 
denied.

Entitlement to service connection for insomnia, to include as 
secondary to a back condition, is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


